Exhibit 10.2

NOTICE OF RESTRICTED STOCK UNIT AWARD

EQUITY BANCSHARES, INC.

AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

GRANT NUMBER:                  

Unless otherwise defined herein, the terms defined in the Equity Bancshares,
Inc. (the “Company”) Amended and Restated 2013 Stock Incentive Plan (the “Plan”)
shall have the same meanings in this Notice of Restricted Stock Unit Award (the
“Notice”) and the attached Restricted Stock Unit Agreement (hereinafter “RSU
Agreement”). You (“you”) have been granted an award (the “Award”) of Restricted
Stock Units (“RSUs”) under the Plan subject to the terms and conditions of the
Plan, this Notice and the attached RSU Agreement.

 

Name:   

 

Address:   

 

Total Number of RSUs:   

 

Date of Grant:    February 28, 2018 Vesting Schedule:   

25% on the Date of Grant

25% on February 28, 2019

25% on February 28, 2020

25% on February 28, 2021

 

Subject, in each case, to your continuous employment with the Company or a
Subsidiary from the Date of Grant through the applicable vesting date.

Termination:    Except as otherwise provided in the RSU Agreement, if you
experience a Termination prior to the applicable vesting date, all RSUs that
have not become vested on or prior to the date of such Termination (after taking
into consideration any vesting that may occur in connection with such
Termination, if any) will thereupon be automatically forfeited by you without
payment of any consideration therefor.

By your signature below, you: (i) agree to be bound by the terms and conditions
of the Plan, the RSU Agreement and this Notice; (ii) acknowledge that you have
reviewed the Plan, the RSU Agreement and this Notice in their entirety, and have
had a reasonable opportunity to obtain the advice of counsel prior to executing
this Notice; (iii) acknowledge that you fully understand all provisions of the
Plan, the RSU Agreement and this Notice; and (iv) agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, the RSU Agreement and/or this Notice.

 

EQUITY BANCSHARES, INC.:    

EMPLOYEE:

By:         By:     Print Name:           Print Name:       Title:          



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

EQUITY BANCSHARES, INC.

AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this RSU Agreement. The RSUs are subject to the terms
and conditions of the Plan, which are incorporated herein by reference. In the
event of any inconsistency between the Plan and this RSU Agreement, the terms of
the Plan shall control.

1. Award. Pursuant to the Notice and upon the terms and conditions set forth in
the Plan and this Agreement, effective as of the Date of Grant, the Company
hereby grants to you an award of RSUs under the Plan in consideration of your
past and/or continued employment with or service to the Company and its
Subsidiaries and for other good and valuable consideration. Subject to the terms
of this RSU Agreement and the Plan, each RSU, to the extent it becomes vested,
represents a right to receive one (1) share of Company Stock (a “Share”). Unless
and until a RSU has been determined to have become vested as set forth in the
Notice, you will have no right to settlement of such RSU. Prior to settlement of
any RSU, such RSU represents an unfunded and unsecured obligation of the
Company.

2. Vesting Schedule. Subject to Section 7 hereof, the RSUs shall vest and become
nonforfeitable with respect to the applicable portion thereof according to the
vesting schedule set forth in the Notice (rounding down to the nearest whole
RSU).

3. Settlement. Each vested RSU will be settled within ten (10) calendar days of
the date on which such RSU vested.

4. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of your vested RSUs, you shall have no ownership of the Shares
represented by the RSUs and shall have no right dividends or to vote such
Shares.

5. Dividend Equivalents. If the Company declares and pays a dividend in respect
of its Company Stock and, on the record date for such dividend, you hold RSUs
granted pursuant to this RSU Agreement that have not been settled in accordance
with Section 3 hereof (or forfeited), the Company shall credit to an account
maintained by the Company for your benefit an amount equal to the cash dividends
you would have received if you were the holder of record, as of such record
date, of the number of Shares related to the RSUs that have not been settled or
forfeited as of such record date. Such account is intended to constitute an
“unfunded” account, and neither this Section 5 nor any action taken pursuant to
or in accordance with this Section 5 shall be construed to create a trust of any
kind. Amounts credited to such account with respect to those RSUs that become
vested will become vested dividend equivalents and will be paid to you in cash
as soon as administratively practicable following the applicable settlement date
but no later than the last day of the calendar year that includes such
settlement date. You shall not be entitled to receive any interest with respect
to the timing of payment of dividend equivalents. In the event all or any
portion of the RSUs granted hereby fail to become vested, the unvested dividend
equivalents accumulated in your account with respect to such RSUs shall be
forfeited to the Company.

6. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

7. Termination. Except as otherwise provided in this Section 7, all unvested
RSUs shall be forfeited to the Company upon your Termination for any reason, and
all rights you have to such RSUs shall immediately terminate.

 

1



--------------------------------------------------------------------------------

(a) If you die or experience a Termination due to your Disability, all unvested
RSUs will become immediately and fully vested.

(b) If you experience a Termination due to your involuntary Termination without
Cause or voluntary Termination for Good Reason, all unvested RSUs will become
immediately and fully vested.

(c) If you experience a Termination due to your Retirement, all unvested RSUs
will become immediately and fully vested. For purposes of this RSU Agreement,
“Retirement” means either (1) your voluntary Termination without Good Reason on
or after your attainment of age 65, or (2) your voluntary Termination by mutual
agreement with the Company prior to the attainment of age 65.

8. Change in Control. All unvested RSUs will become fully vested effective
immediately prior to a Change in Control, subject to the occurrence of such
Change in Control.

9. Tax Consequences. You acknowledge that there will be tax consequences upon
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.

10. Withholding Taxes and Stock Withholding.

(a) Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) do not
commit to structure the terms of the award or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items. You acknowledge that if you
are subject to Tax-Related Items in more than one jurisdiction, the Company
and/or the Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.

(b) Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (i) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount,
(ii) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf and you hereby authorize such sales by this
authorization), (iii) your payment of a cash amount, or (iv) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and in compliance with the Company’s insider trading policy;
provided however, that if you are a Section 16 officer of

 

2



--------------------------------------------------------------------------------

the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(iv) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes. You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section 10.

11. Acknowledgement. The settlement of RSUs and the issuance of the Shares upon
such settlement shall be subject to compliance by the Company and you with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange on which the Shares may be listed
for trading at the time of such settlement and issuance. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance of any Shares pursuant to
this Award of RSUs shall relieve the Company of any liability with respect to
the non-issuance of the Shares as to which such approval shall not have been
obtained. You hereby agree that in the event the Company and the Company’s
counsel deem it necessary or advisable in the exercise of their discretion, the
transfer or issuance of the Shares issued pursuant to the RSUs may be
conditioned upon your making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.

12. Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement. The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.

13. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company Stock may be listed or quoted at the time of such issuance or transfer.
The Shares issued pursuant to this RSU Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.

14. Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision shall be excluded from this RSU Agreement, (b) the balance of
this RSU Agreement shall be interpreted as if such provision were so excluded
and (c) the balance of this RSU Agreement shall be enforceable in accordance
with its terms. This RSU Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Kansas,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of Kansas and agree that
any such litigation shall be conducted only in the courts of Kansas or the
federal courts of the United States for the District of Kansas and no other
courts.

12. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
parent or Subsidiary of the Company, to terminate your employment or service,
for any reason, with or without Cause.

 

3



--------------------------------------------------------------------------------

13. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this RSU, you consent to the electronic delivery of the Notice,
this RSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at psalmans@equitybank.com. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at psalmans@equitybank.com. Finally, you understand
that you are not required to consent to electronic delivery.

14. Code Section 409A. For purposes of this RSU Agreement, a Termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your Termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
Termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (a) the
expiration of the six-month period measured from your separation from service
from the Company or (b) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

15. Award Subject to Company Clawback or Recoupment. The RSU shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Company and effective as of the Date of Grant or required
by law during the term of your employment or other service with the Company that
is applicable to executive officers, Employees, Company Directors or other
service providers of the Company, and in addition to any other remedies
available under such policy and applicable law may require the cancellation of
your RSU (whether vested or unvested) and the recoupment of any gains realized
with respect to your RSU.

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

4